DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Response to Arguments12
I. Piecemeal Analysis
Applicant submits that “Ginter is silent to billing for ‘usage of the [VNF] service[.]” See Rm. at 12. Examiner is using the secondary reference of Shtrauch to teach VNF: col. 3 ll. 60-67, col. 4 ll. 1-26. This is piece meal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly, Applicant submits that “Ginter does not disclose…the smart contract, billing information for the virtual network function…in light of the amendments.” Smart contracts are taught by Shtrauch: col. 17 ll. 60-67, col. 18 ll. 1-30. This is piece meal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

II. Analogous Art
Applicant submits that Ginter is “principally [directed towards] content (or content products), as opposed to the use of virtual network function services (e.g., firewalls, load balancers, deep packet inspectors, network address translators, and the like) to perform one or more data transactions[.]” Rm. at 12 (emphasis in original; finding no citations to Ginter). Apparently, Applicant is arguing non-
Ginter is not limited to content/content distribution/digital right management. Ginter is nonlimiting and defines content broadly as follows:
Almost any sort of transaction you can think of can be supported by virtual distribution environment 100. A few of many examples of transactions that can be supported by virtual distribution environment 100 include:
home banking and electronic payments;
electronic legal contracts;
distribution of ‘content’ such as electronic printed matter,
video, audio, images and computer programs; and
secure communication of private information such as
medical records and financial information.
Virtual distribution environment 100 is "virtual" because it does not require many of the physical "things" that used to be necessary to protect rights, ensure reliable and predictable
distribution, and ensure proper compensation to content creators and distributors.
See Ginter at col. 53 (emphasis added).

Examiner’s Comments
Note: Spec. does not provide any affirmative definition for “trust” in “trust-based networked”. However, reading the Spec. as a whole, per Fig. 1 appears to refer to capabilities of the blockchain. PGPUB (0017) discloses that the “smart contract may be immutable”. While the Spec. uses the permissive “may,” the optional element of immutability appears to be captured based on the language of “trust”. Assuming arguendo that trust refers to blockchain, it has been shown and is shown that Shtrauch anticipates this implicit limitation as Shtrauch teaches blockchain as cited below.
et seq. in the PGPUB. In Rm., Applicant points to 0075 to 0078 of the Spec. 0077 of the Spec. discloses “total number of data packets.” By comparative analysis, Fig. 3A discloses “BYTES” which his presumably different than “PACKETS”. Compare PGPUB at 0064 (“Packets field may store the total number of data packets[.]”) with PGPUB at 0064 (“Bytes field 312 may store the total size of data[.]”)) 

Language
BRI
packets
groups of total data3



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US5892900 Ginter in view of US 10,764,160 B1 Shtrauch.
Regarding claims 1, 9, and 17:
Ginter discloses a “usage map” based on “atomic elements.” See Ginter at col. 151 ll. 55-67. In one embodiment, Ginter contemplates elements being tied to bytes. See Id. In another embodiment, the elements are tired to “any record, field of records, sectors of information, and/or bytes” as the atomic element. See Ginter at col. 152 ll. 1-16. Therefore, Ginter teaches the newly added language of “packet”. See Section Examiner’s Comments infra. (constructing packets in light of Spec.). With respect to billing which follows the packet analysis, billing is taught by Ginter’s BILLING METHOD. Ginter at col. 193. The BILLING METHOD access the UDE which is utilized by also the data map. Compare Ginter at col. 192 (disclosing UDE for billing) with Ginter at col. 150 (disclosing METER and BUDGET as methods for the UDE). Ginter teaches as follows:
receiving, by at least one node in a distributed trust-based network (col. 270 ll. 30-31 (distributed network)), an indication of one or more data transactions by an entity (Fig. 49 Item "OPEN"; col. 190 II. 40-65; see also col. 189 II. 40-67 (explaining VOE methods))…from the entity that is associated with the one or more data transactions (Fig. 49 Item "OPEN"; col. 190 II. 40-65; see also col. 189 II. 40-67 (explaining VOE methods));
recording, by a…in the distributed trust-based network, the…transaction in a distributed ledger in the distributed trust-based network; (Fig. 61 Items 2224; col. 14511. 25-49 (discussing audit trail UDE}, col. 18811. 29-62 (discussing UDE), col. 20511. 60-67, col. 20611. 1-15; see 2 also Figs. 46 & 50 (showing methods}, col. 133 (discussing classes)),
tracking, by the…, usage of the…service by the entity by updating a transaction record associated (Fig. 25a (showing usage bit map); col. 151 l. 35 to col. 152 l. 28 (showing recording of data in usage map); see also col. 150 ll. 25-52 (disclosing UDE for the bit map)) with the entity in the…to include an amount of data transacted by the…service for the one or more data transactions (cols. 150-151 Table (disclosing “Field Type” and “Description” for example “ascending count of uses”), wherein the transaction record is stored in the distributed ledger in the distributed trust-based network and (col. 270 ll. 30-31 (distributed network)) updating the transaction record comprises adding a number of packets transacted by the…service to a total amount of data transacted by the…service in the transaction record associated with the entity; and (col. 151 ll. 35-67, col. 152 ll. 1-16.)
generating, by the…, billing information for the usage of the…service by the entity based at least in part on the transaction record associated with the entity (Fig. 49d Items 1582, 1586; col. 193 ll. 35-67 (“The resulting billing amount generated[.]”) (Examiner emphasis.)), wherein the transaction record comprises the total amount of data transacted by the…service for the one or more data transactions (col. 151 ll. 35-67, col. 152 ll. 1-16.) and a total number of data packets transacted by the…service in the transaction record associated with the entity (col. 151 ll. 35-67, col. 152 ll. 1-16.).


Ginter does not teach VNF, cryptocurrency transaction, smart contracts, which is a term of art for blockchain.
Shtrauch teaches: VNF service (col. 3 ll. 60-67, col. 4 ll. 1-26)…crypto (col. 3 ll. 1-17), cryptocurrency transaction (col. 3 ll. 1-25 (“crypto transactions”)), smart contracts, which are a term of art, (col. 17 ll. 60-67, col. 18 ll. 1-30). Shtrauch also teaches blockchain, see generally Abstract, Background.

Given that Ginter’s VDE “have the innate ability to participate in any role” (i.e., it is decentralized and flexible), see Id. at col. 281., and given that blockchain does “without a central recordkeep[er,]” see Shtrauch at col. 3, there exists a structure nexus. Therefore, it would have been obvious to a POSITA to combine Ginter with Shtrauch since blockchain is a public platform and would allow “3rd party entities to leverage…information. (Shtrauch at col. 1.)

Regarding claims 2, 10, and 18 Ginter teaches:
wherein receiving the indication of one or more data transactions by the entity at the…service further comprises: receiving, by the at least one node a size of data transacted by the…service to perform the one or more data transactions and the number of data packets transacted by the…service to perform the one or more data transactions. Ginter teaches metering data (col. 188 ll. 29-38 “’meter’ value”; col. 198 ll. 1-40 (metering to billing)). Ginter teaches user access via the OPEN METHOD: (Fig. 49 Item “OPEN”; col. 190 ll. 40-65) based on the use of a container (Fig. 49 Item “OPEN”; col. 190 ll. 40-65).
Ginter does not teach VNF. Shtrauch teaches VNF at (col. 3 ll. 60-67, col. 4 ll. 1-26).

Regarding claims 3, 11, and 19 Ginter teaches:
wherein updating the transaction record associated with the entity in the…to include the amount of data transacted by the…service for the one or more data transactions includes:
adding, by the…the size of data transacted by the…service to a total size of data transacted by the…service in the transaction record associated with the entity. (col. 188 ll. 29-38 “’meter’ value”; col. 198 ll. 1-40 (metering to billing)), (Figs. 25(A-C); col. 150 ll. 25-67, col. 151 ll. 36-67, col. 151 Table of “bytes”) , (Fig. 49c Items 1564, 1566; see also Fig. 49a Item “Start of OPEN Method Process”)
Ginter does not teach VNF service, crypto, smart contract. Shtrauch teaches: VNF service (col. 3 ll. 60-67, col. 4 ll. 1-26)…crypto (col. 3 ll. 1-17), smart contract (col. 17 ll. 60-67, col. 18 ll. 1-30).

Regarding claims 4, 12, and 20 Ginter teaches:
generating, by the…, the billing information for the entity based at least in part on the total size of data transacted by the…service in the transaction record associated with the entity and the total number of data packets transacted by the…service in the transaction record associated with the entity. Ginter teaches billing plurality of ways (Fig. 45 Item 408; col. 188 ll. 10-63) & (Figs. 25(A-C); col. 150 ll. 25-67, col. 151 ll. 36-67, col. 151 Table “bytes”) with flexible framework (col. 151 Table, col. 152 “flexible to accommodate a wide variety”).
Ginter does not teach VNF service, crypto, smart contract. Shtrauch teaches: VNF service (col. 3 ll. 60-67, col. 4 ll. 1-26)…crypto (col. 3 ll. 1-17), smart contract (col. 17 ll. 60-67, col. 18 ll. 1-30).

Regarding claims 5 and 13 Ginter teaches:
receiving, by the at least one node, an indication of the entity provisioning an additional…in the…service and a second cryptocurrency transaction from the entity that is associated with the provisioning of the additional…;
tracking, by the…that are provisioned by the entity by updating the transaction record associated with the entity in the…with the indication of the additional…provisioned by the entity in the…service (Fig. 61 Items 2224; col. 145 ll. 25-49 (discussing audit trail UDE), col. 188 ll. 29-62 (discussing UDE), col. 205 ll. 60-67, col. 206 ll. 1-15; see also Figs. 46 & 50 (showing methods), col. 133 (discussing classes))
Ginter does not teach VNF service, crypto, smart contract. Shtrauch teaches: VNF service (col. 3 ll. 60-67, col. 4 ll. 1-26)…crypto (col. 3 ll. 1-17), smart contract (col. 17 ll. 60-67, col. 18 ll. 1-30).

Regarding claims 6 and 14 Ginter teaches:
by the…, usage of the…service by a plurality of entities by updating a plurality of transaction records associated with the plurality of entities in the…, wherein the plurality of transaction records are stored in the distributed ledger of the distributed trust-based network. Ginter teaches tracking and storing of data (Fig. 61 Items 2224; col. 145 ll. 25-49 (discussing audit trail UDE), col. 188 ll. 29-62 (discussing UDE), col. 205 ll. 60-67, col. 206 ll. 1-15; see also Figs. 46 & 50 (showing methods), col. 133 (discussing classes)).
Ginter does not teach VNF service, crypto, smart contract. Shtrauch teaches: VNF service (col. 3 ll. 60-67, col. 4 ll. 1-26)…crypto (col. 3 ll. 1-17), smart contract (col. 17 ll. 60-67, col. 18 ll. 1-30).

Regarding claims 7 and 15 Ginter teaches:
wherein an amount of the cryptocurrency transaction received from the entity corresponds to a billing rate that is charged by a vendor of the virtual network function service for performance of the one or more data transactions by the virtual network function service. Ginter teaches billing (Fig. 51 Item 1788; col. 188 ll. 39-63).
Ginter does not teach VNF service, crypto, smart contract. Shtrauch teaches: VNF service (col. 3 ll. 60-67, col. 4 ll. 1-26)…crypto (col. 3 ll. 1-17), smart contract (col. 17 ll. 60-67, col. 18 ll. 1-30).

Regarding claims 8 and 16 Ginter teaches:
wherein the distributed trust- based network comprises a blockchain network, and wherein the distributed ledger comprises a blockchain. Ginter teaches distributed network (col. 270 ll. 30-31).
Ginter does not teach blockchain. Shtrauch fills gaps of blockchain (col. 16 ll. 4-19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             

	


    
        
            
        
            
        
            
    

    
        1 Remarks (11/09/2021) are herein referred to as “Rm.”
        2 VNF is shorthand for virtual network function.
        3 Examiner is using specific language. That is, packets are “groups” of total data as opposed to “grouping” of total data. That is, the packets appear to be logical segments. Ultimately, there is a tally of logical segments found in Fig. 3a.